Citation Nr: 1227067	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, A.G.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the Veteran's claim in December 2011 so as to afford him the opportunity to testify before the Board.  

The Veteran testified before the undersigned during a Board hearing conducted at the RO in Muskogee, Oklahoma, in March 2012.  A copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for four disabilities: posttraumatic stress disorder (PTSD), for which he has a 50 percent disability rating, degenerative joint disease of the lumbar spine, for which he has a 20 percent disability rating, residuals of a postoperative right knee injury, to include osteoarthritis, for which he has a 10 percept disability rating, and osteoarthritis with medial and lateral meniscal disease, left knee, for which he has a 10 percent disability rating; and, these awards, in combination, represent a 70 percent disability rating.  

2.  The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.  

3.  The competent and credible evidence establishes that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Board notes that the Veteran's TDIU claim is granted herein.  Any deficiency with regard to VCAA for the issue of entitlement to TDIU is harmless and non-prejudicial.  

II. Entitlement to a TDIU 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011). 

The Veteran satisfies the percentage requirements noted above.  His service-connected disabilities include posttraumatic stress disorder (PTSD), for which he has a 50 percent disability rating, degenerative joint disease of the lumbar spine, for which he has a 20 percent disability rating, residuals of a postoperative right knee injury, to include osteoarthritis, for which he has a 10 percept disability rating, and osteoarthritis with medial and lateral meniscal disease, left knee, for which he has a 10 percent disability rating.  The Board notes that these awards, in combination, represent a 70 percent rating, to include the bilateral factor under 38 C.F.R. § 4.25, Table I.  

The Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable.  As such, the Board must address whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

In his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) dated in October 2007, the Veteran indicated that he had no additional education or training, above and beyond his work as a cable splicer, and that he became too disabled to work as of 2005.  He further noted that he was requested to take early retirement in 2006 because of his disabilities, listed his earned income during the last year ($24,000.00), and reported that he received disability and workers compensation benefits from an employer. 

Turning to medical evidence of record, the Veteran sustained an injury at work in January 2002, when he slipped while carrying a ladder.  Private treatment reports from February 2002 through June 2002 document surgical treatment for the right knee, specifically a right knee arthroscopy with bilateral torn meniscus.  Reports indicated that the Veteran had prior surgery to the right knee, in 1974.  It was noted that the tears in the meniscus were complicated, and that it would take 3-4 weeks to heal.  Three months following surgery, the Veteran was offered a lighter duty employment activity.  His provider stated that the Veteran should be capable of carrying out that type of work, and that he had recovered to a preexisting level prior to his injury.

In January 2003, a private treatment report noted that the Veteran experienced ongoing right knee symptoms following arthroscopic surgery.  Range of motion was somewhat limited, he walked with a limp, and had ongoing crepitus and effusion.  It was noted that the Veteran was not able to return to work full-time.  In September 2003, permanent impairment, due to a work-related injury, was noted in the right knee, left knee, and lumbar spine.  

VA outpatient treatment reports from October 2002 through September 2004 reflect treatment for bilateral knee and back pain, as well as for depression and anger.  In August and September 2004, the Veteran reported that he came close to hitting his boss, and that he "lost it at work and almost literally killed my supervisor."  He reported that he was sent home for a week. 

Also in September 2004, lay evidence was received from the Veteran's spouse, son, and a fellow serviceman.  His spouse noted that the Veteran hit her at times during nightmares, that they no longer have friends, and that he would become angry over anything or nothing.  According to her, the Veteran related that, when sitting in his chair, he was thinking of ways to kill a person and make sure they suffered, to include graphic detail.  She also noted that, when watching him work, he would duck and run when a plane flew overhead.  His son noted that he was raised to take a loaded shotgun out to meet any person that approached their residence, and was ordered to draw down and release the dogs to await an attack command. 

Following a January 2005 QTC intake evaluation, the examiner reported that he was irritable, had problems sleeping, and ducked and covered whenever he heard a plane.  He also noted social isolation, and a strained relationship with his family.  Regarding work, the Veteran stated that, when working at a furniture factory, when guys weren't holding up their end, he would deal with that by beating them.  He noted problems with his current boss, and reported that he was almost in an altercation a few days prior.

VA treatment records from January 2005 through March 2006 document continued treatment for knee and back pain.  A report from July 2005 noted that the Veteran had a few confrontations at work, and that as a result he's been working in a building by himself for two weeks.  He reported filing five grievances against a manager.  In February 2006, it was noted that the Veteran's boss was trying to find another job for him, as he had thrown fits of late.  The Veteran believed that his employers were trying to get rid of him, and that there was a female manager that he could no longer put up with.  He also stated that his boss put him back to work only a month after surgery, which the Veteran thought was too soon.

Following a February 2006 VA psychiatric examination, the examiner noted that the Veteran continued to experience a reaction to triggers, such as aircraft.  As for employment, the Veteran stated that he now worked in the central office as a communications technician.  He had worked for Southwestern Bell for 31 years at that point.  He noted that his physical problems interfered with his ability to work, mostly the result of chronic pain in his knees and hands.  He missed 2-3 months of work in the last year due to medical problems.  He further stated that PTSD affected his work, noting that he had always worked alone and that he had problems with his current boss.

The Veteran was also afforded a VA orthopedic examination in February 2006.  At that time, he reported that his knees and back hurt all the time.  He stated that he could no longer walk more than a block due to knee pain.  He stated the he was no longer able to use the steps at work, or climb ladders, but otherwise his orthopedic disabilities had no effect on his current duties.  

A private report, dated July 3, 2007, noted that a work-related trauma that occurred in 2002, as well as injuries over a period of 28 years, were the result of repetitive trauma from climbing or descending stairs and poles, as well as repetitive lifting.  

A December 2007 VA psychiatric examination revealed that the Veteran did not continue to pursue his education following service.  He also reported that he was not working, and had not been for 18 months, because he got hurt and the phone company would not let him come back.  The examiner stated that the Veteran was unable to establish and maintain effective work relationships because of his psychiatric problems.  

During a December 2007 VA orthopedic examination, the Veteran again reported bilateral knee and back pain.  Objective testing revealed limitation of motion in all three areas, and the examiner noted that these disorders affected the Veteran's ability to walk and stand.

VA outpatient treatment reports from January 2008 through August 2009 revealed continued outbursts of anger, often toward his wife, and partly due to his inability to receive unemployability.  

A private report from April 2008 noted that the Veteran retired because of the pain in his knees, shoulders, and back.  

Another VA orthopedic examination was conducted in September 2009.  He reported that he was unable to stand for long, or walk very far.  He also reported that his back would go out.  While posture was normal, his walking was unsteady.  The examiner noted that the Veteran was unable to work for the phone company due to knee and back pain.

In October 2009, the Veteran received an additional VA psychiatric examination.  He stated the he continued to avoid the public for fear of confrontation.  The Veteran felt that his psychiatric symptoms resulted in the total loss of social function.  He also stated that he lost his job five years prior, after 32 years, and that his PTSD symptoms had worsened since that time.  In addition to these symptoms, the examiner noted that the Veteran had occasional interference with the activities of daily living due to inconstant hygiene.  

The Veteran's spouse authored an additional lay statement in July 2010.  She noted that his knees were bone on bone and grinding, and that she had to help him stand up in the morning or else he would fall.  She had to help him shower, and stated that there were chairs all over the property so that the Veteran could walk a short distance and then rest.  She noted that the Veteran was no longer active as a result of back and knee pain.  

Regarding his PTSD, she stated that his mood swings were drastic, and that his nightmares were violent.  She stated that the Veteran's temper would flare at any time, to include in stores at workers and customers, leaving her to apologize for his actions.  He walked around the property with a shotgun to the dismay of their neighbors.  Regarding his job, she stated that he retired due to restrictions with mobility, and that there were no other jobs for him with the company due to his restrictions.  She also noted that no one wanted to work with him due to his outbursts.  However, she was unable to get documentation from the company to support her statements.  She stated that he would be fired in the first week of any job due to his physical and mental difficulties.

VA outpatient reports from March 2009 through December 2010 documented continued reports of outbursts.  Each session, the Veteran reported several such issues with his temper, some months as many as 30 outbursts.

Additional lay statements were submitted in January 2011.  A co-worker, who worked at the Veteran's company for 33 years, stated that on several occasions he assisted the Veteran with small tasks due to his knee disorders, at home and at work.  He noted that these conditions severely limited the Veteran's ability to work.  He also witnessed the Veteran's knees give way, which resulted in a fall.  The co-worker noted that conditions at work only aggravated the Veteran's disabilities, and that he witnessed an accident which only worsened the Veteran's knees and back.  

A former employer, whom the Veteran worked for as a part-time landscaper, stated that he received numerous complaints from tenants after the first week due to the Veteran's attitude.  Most complaints were related to bad language over minor situations.  The former employer terminated the Veteran after approximately five weeks.

During the Veteran's March 2012 Board hearing, he testified that he injured his knee during active service in 1973, and that he hasn't walked properly since.  He noted that his disabilities were present upon separation, and then became progressively worse during his years of employment with the telephone company.  He stated that he fell down at work, but at that time, his knee was already clicking and had been for several years.  He testified that his right knee injury caused his work injury.  He stated that he is unable to perform any job that someone would hire him to perform.  See Transcript, pp. 4-5.  When asked by the undersigned whether he could perform in a sedentary environment, the Veteran responded that he was unable to stand or sit for any length of time without pain, and that he could not walk far.  See Transcript, p. 7.  It was also noted that he had been performing the same job for 32 years, and that's the only thing he knew how to do.  See Transcript, p. 9.

The Veteran's son also offered hearing testimony.  He noted that he would accompany his father on work trips when he was younger, and that it was always in an open environment (climbing poles, running wires).  He noted that the job was physically demanding.  Now, he stated that he called the Veteran often to make sure that he had not fallen around the house.  See Transcript, p. 6.  

Regarding PTSD, the Veteran testified that he seemed to argue with everybody.  He stated that, even if a job was a perfect fit for his physical needs, he would be unable to work with other people.  See Transcript, p. 7.  His son testified that he would not hire the Veteran to help in his own business, due to the Veteran's inability to function in a social environment, as he would physically lash out or become confrontational.  See Transcript, p. 12.  

Taking into account all medical opinions of record, his testimony and that of his son, and given the severity of his service-connected disabilities, the Board finds that Veteran is not capable of performing the physical and mental acts required by employment.  The Board has taken into account that the Veteran suffered a serious work injury in 2002 which may have aggravated his service-connected disabilities.  In fact, this was the basis for the RO's denial in May 2008.  However, the fact remains that the Veteran is currently service-connected for disabilities of the bilateral knees and lumbar spine.  As such, the Board must determine whether these currently-service-connected disabilities render the Veteran unemployable.  
 
Here, the Board is precluded from rendering its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The most probative medical treatment records and lay evidence establishes that the Veteran would be unable to work because of his orthopedic disabilities, as well as his PTSD.  A December 2007 VA psychiatric examiner stated that the Veteran was unable to establish and maintain effective work relationships because of his medical problems.  During a December 2007 VA orthopedic examination, objective testing revealed limitation of motion in all three areas, and the examiner noted that these disorders affected the Veteran's ability to walk and stand.  A private report from April 2008 noted that the Veteran retired because of the pain in his knees, shoulders, and back.  In September 2009, the examiner noted that the Veteran was unable to work for the phone company due to knee and back pain.

Moreover, lay evidence of record provided a detailed account of the Veteran's occupational struggles.  In August and September 2004, the Veteran reported that he came close to hitting his boss, and that he "lost it at work and almost literally killed my supervisor."  He reported that he was sent home for a week.  In 2005, the Veteran stated that, when guys weren't holding up their end, he would deal with that by beating them.  He missed 2-3 months of work in 2006 due to medical problems, and he reported that PTSD affected his work, noting that he had always worked alone and that he had problems with his current boss.

According to his spouse, the Veteran retired due to restrictions with mobility.  She also noted that no one wanted to work with him due to his outbursts.  A co-worker, who worked at the Veteran's company for 33 years, stated that he witnessed the Veteran's knees give way, which resulted in the fall which may have precipitated a worsening of his service-connected disabilities.  A former employer, whom the Veteran worked for as a part-time landscaper, stated that he received numerous complaints from tenants after the first week due to the Veteran's attitude, terminated the Veteran after five weeks.  The Veteran's son testified that he would not hire the Veteran to help in his own business, due to the Veteran's inability to function in a social environment, as he would physically lash out or become confrontational.  

Looking again to the standard in Moore, whether a particular job is realistically within the physical and mental capabilities of the claimant, the Board finds that the Veteran's service-connected disabilities, alone, are sufficiently severe to produce unemployability.  Hatlestad.  The Veteran has no formal education, special training, or any significant work experience outside of the phone company, for which he worked for more than 30 years.  At the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 C.F.R. § 3.102 (2011). 

As such, the Board has determined that the Veteran is not currently able to engage in substantial employment due to impairment caused by his service-connected disabilities.  Medical evidence demonstrates that he is unable to sit, stand, or walk for any length of time, and that the he is not capable of adequate social interaction, even if his physical demands were met.  Taking into account the Veteran's statements, as well as the impassioned statements of his spouse and his son, coupled with that of a former co-worker and a former employer, the Board concludes that a total rating for compensation purposes based on individual unemployability due to service-connected disabilities is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


